Mr. Justice McSurely delivered the opinion of the court. 3. Master and servant, § 127*—what is duty as to safe place where conditions are changing. It is the duty of the master to use reasonable care to furnish a reasonably safe place to work, even where the conditions are changing from time to time during the performance of the work. 4. Master and servant, § 833*—when modification of instruction harmless. It is not prejudicial error for the trial court to modify an instruction on assumption of risk offered by the defendant in an action of negligence by striking out the words, “and the law presumes plaintiff charged for such risks,” where these words merely repeat essentially what was already contained in the instruction, namely, that plaintiff “contracted with reference to” such risks. 5. Limitation of actions, § 58*—when additional count not tarred. A demurrer to a plea of the statute of limitations to ti.i additional count filed after verdict is properly sustained where the additional count set up the same cause of action originally declared on.